Department No. 2, Myrick, J.:
During the continuance of the lease set forth in the transcript, the defendant has the legal right to retain the moneys received by it on account of the vessel Mariano, whether it be called dockage, or a collection for a share of the expense of dredging. We do not mean to say that defendant has a legal right to collect dockage as dockage rates or tolls, but by virtue of contract *251with vessels doing business with it. The plaintiff has not the legal right to collect dockage for vessels landing at the premises leased, provided the vessels be engaged in the business of defendant. Dockage is collected to assist in the expense of dredging; and by the terms of the lease, defendant is to do all the dredging free of expense to the State. It has the right to require that vessels doing business with it shall share in that expense.
. Judgment affirmed.
Thornton, P. J., and Sharrstein, J., concurred.